Pee Ctteiam,
It is perfectly apparent from the testimony that the accident resulted from the manner in which one of the men handled his crowbar in the effort to move the large stone table. It slipped, from some cause, and as a consequence the table fell over and injured the plaintiff. It was an accident such as is likely to happen in the ordinary conduct of any business, and is one of the risks which is assumed by the workmen in taking such employment. There is no testimony in the case to show that the accident resulted from the negligence of the defendants.
Judgment affirmed.